                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:15-00098

MICHAEL ANDREW RUDE


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


         On May 23, 2019, the United States of America appeared

by Ryan Saunders, Assistant United States Attorney, and the

defendant, Michael Andrew Rude, appeared in person and by his

counsel, Louie Thompson Price, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Lilla Atkins.     The

defendant commenced a three-year term of supervised release in

this action on August 15, 2016, as more fully set forth in the

Judgment Including Sentence Under the Sentencing Reform Act

entered by the court on October 9, 2015.


         The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) aside from the defendant’s use of illicit

controlled substances as set forth in the petition in the year

2017, the defendant tested positive for the use of morphine

without a prescription on December 17, 2018, morphine and

cocaine on December 26, 2018, opiates and cocaine on January 17,

2019, and admitted use of heroin for the three weeks prior to

February 28, 2019 and Fentanyl on March 20, 2019; (2) the

defendant left his employment on or about February 7, 2019

without notifying the probation officer; and (3) the defendant

failed to engage in substance abuse counseling and the intensive

outpatient group program assigned to him as set forth in the

petition and further that he participated in the detoxification

program prescribed to him for only four days of the seven day

program in February 2019, and thereafter participated in

Recovery Point’s nine to twelve month program for only three

days after entering on March 1, 2019; all as admitted by the

defendant on the record of the hearing and all as set forth in

the petition on supervised release.



                                  2
           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

FOUR (4) MONTHS, to be followed by a term of thirty-two (32)

months of supervised release upon the same terms and conditions

as heretofore and the special condition that he participate in

the twenty-eight day program at Prestera, followed by a six

month residential program to be determined by the probation

officer, where he shall follow the rules and regulations of the

facility for each program and successfully complete the program

and participate in substance abuse counseling and treatment as


                                 3
directed by the programs and the probation officer, and that he

submit to frequent, random urine screens as directed by the

probation officer.   The defendant shall travel directly from his

place of incarceration, without interruption, to the Prestera

program, and from there directly to the six-month program.    It

is understood that the defendant’s mother is available to

transport him.


         The defendant was remanded to the custody of the

United States Marshal.


         The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                     DATED:   May 24, 2019




                                 4
